Baebett, J.
I concur. The referee, upon all the facts, was justified in declining to give that full credit to the claimant’s husband which was essential to a finding of fact in favor of the gift. It seems to me most extraordinary that the party claiming these bank-books should, if she had faith in her case, have imperiled her rights by the long delay. She knew, as did her husband, that her success depended upon the latter’s testimony, and that his *427death would leave her substantially without hope. It is a grave thing to refuse credit to an uncontradicted witness, but the circumstances here are so peculiar and unusual that it was not without justification.
Bartlett, J., concurs.